UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.     ) Filed by RegistrantxFiled by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DWS RREEF WORLD REAL ESTATE & TACTICAL STRATEGIES FUND, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies:       2)Aggregate number of securities to which transaction applies:       3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):       4)Proposed maximum aggregate value of transaction:       5)Total fee paid:       o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. 1)Amount Previously Paid:       2)Form, Scheduleor Registration Statement No.:       3)Filing Party:       4)Date Filed:       DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. Doug Beck, Managing Director, Head of Product Management Michael Clark, Managing Director, President of DWS Funds Paul Schubert, Managing Director, Treasurer & Chief Financial Officer of DWS Funds Kenneth C. Froewiss, Independent Board Member June 22, 2010 Page 2 Table of Contents §Overview §DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. (NYSE: “DRP”) §Board Proposal §Dissident Proposal §Dissident History §Incumbent Director Candidate History Page 3 Overview DWS Investments DWS Investments is the US retail brand of Deutsche Bank’s global asset management division. DWS is the leading mutual fund brand in Germany and one of the most respected in Europe and Asia.With access to the expertise of a powerful global network in 16 countries, DWS Investments strives to make innovative investment strategies and solutions, traditionally reserved for institutions and high net worth individuals, available to the US retail investor. DWS Investments manages over $133.4 billion (as of 3/31/2010) in retail and retirement assets in more than 150 mutual funds and variable insurance portfolios across all major asset categories in the US.Organizations under the DWS brand manage approximately $341.4 billion globally (as of 3/31/2010). Page 4 DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. Investment Objective:The fund seeks high current income and capital appreciation. NYSE Symbol:DRP Portfolio Manager:John F. Robertson May 28, 2010 NAV:$16.28 May 28, 2010 Market Price:$14.22 May 28, 2010 Discount:-12.65% May 28, 2010 Market Yield:6.75% May 28, 2ield:5.90% May 28, 2010 TNA (MM):$96.98 Dividend:The Fund has declared distributions to common shareholders monthly since inception Prices and net asset value fluctuate and are not guaranteed. Yields fluctuate and are not guaranteed. Annualized dividend yield is the latest monthly dividend shown as an annualized percentage of net asset value and market price as of 5/28/10.
